Exhibit 10.1

 

STOCK REDEMPTION AGREEMENT

 

THIS STOCK REDEMPTION AGREEMENT (“Agreement”) is made and entered into as of the
4th day of November, 2008 by and between Afilias Limited, an Irish company
limited by shares (“Afilias”) and Tucows, Inc., a Delaware. USA corporation
(“Seller”).

 

W I T N E S S E T H:

 

WHEREAS, Seller is the registered and beneficial owner of 353,722 Class A
ordinary shares of US$0.25 each in the capital of Afilias (the “Shares”); and

 

WHEREAS, Seller desires to sell to Afilias, and Afilias desires to redeem and
acquire from Seller, the Shares pursuant to the terms and conditions set forth
herein.

 

WHEREAS, this Agreement is made pursuant to Part XI of the Companies Act 1990
and the articles of association of Afilias which enable it to purchase its own
shares and was the subject of a special resolution adapted by the Afilias
shareholders at an extraordinary general meeting (“EGM”) of Afilias held on the
2nd day of November 2008.

 

NOW, THEREFORE, in consideration of the covenants and agreements herein set
forth and for other good and valuable consideration, the receipt and sufficiency
of which are acknowledged by the parties hereto, and intending to be legally
bound hereby, the parties agree as follows:

 

1.             Purchase and Sale of Stock.

 

1.1           Shares. Seller hereby agrees to sell to Afilias, and Afilias
hereby agrees to redeem and purchase, the Shares, free from any encumbrance
charge, lien, equities or claims and together with all accrued benefits and
rights, subject to the following terms and conditions:

 

1.2           Redemption Price. The total redemption price for the Shares to be
paid by Afilias to Seller shall be US$7,502,443.62 (based upon a per share price
of US$21.21 per share), less US$37,512.21 (which represents one-half of the
stamp duty required to be paid under Irish law), for a final aggregate
redemption price of Seven Million Four Hundred Sixty-Four Thousand Nine Hundred
Thirty-One and 41/100 U.S. Dollars (US$7,464,931.41) (the “Redemption Price”).
Afilias shall be responsible for payment of all stamp duties required under
Irish law on account of the transfer of the Shares to Afilias hereunder. The
credit to the purchase price in the amount of US$37,512.21 represents the
agreement of the parties to bear the cost of the stamp duty in equal shares.

 

1.3           Purchase Schedule. The redemption of the Shares is scheduled to be
completed in three transactions:

 

1.3.1.       First Transaction. Closing on the purchase of the first 153,722
shares (“First Block”) shall be completed within 30 days following the date of
this Agreement (the “First Closing Date”);

 

1.3.2        Second Transaction. On or before 30 June 2009 (the “Second Closing
Date”), Afilias shall acquire a second block of shares equal to 100,000 shares
(the “Second Block”). Provided, however, that Afilias’ obligation to purchase
the Second Block is contingent upon Afilias having distributable reserves
(within the meaning of Part IV of the Companies (Amendment) Act 1983) sufficient
to complete the acquisition of the Second Block as of the Second Closing Date.
If Afilias shall be unable to purchase the entire Second Block as of the Second
Closing Date due to distributable reserve

 

--------------------------------------------------------------------------------


 

restrictions, the rights and obligations of the parties with respect to all
unpurchased Shares as of such date shall lapse and be of no further force or
effect.

 

1.3.3        Third Transaction. On or before 31 December 2009 (the “Third
Closing Date”), Afilias shall acquire a third block of shares equal to 100,000
shares (the “Third Block”). Provided, however, that Afilias’ obligation to
purchase the Third Block is contingent upon Afilias having distributable
reserves (within the meaning of Part IV of the Companies (Amendment) Act 1983)
sufficient to complete the acquisition of the Third Block as of the Third
Closing Date. If Afilias shall be unable to purchase the entire Third Block as
of the Third Closing Date due to distributable reserve restrictions, the rights
and obligations of the parties with respect to all unpurchased Shares as of such
date shall lapse and be of no further force or effect.

 

1.4           Closing on Respective Transactions.

 

1.4.1        First Block Closing. Within ten (10) days following full execution
of this Agreement, Afilias shall cause to be prepared and delivered to Seller
all documents as Afilias or its corporate counsel shall reasonably deem
necessary to effect the redemption of the First Block by Afilias. No later than
five (5) days after receipt by the Seller from Afilias or Afilias’ counsel of
such redemption documents, Seller shall execute such documents and return them
to Afilias’ corporate counsel; provided that such redemption documents are
acceptable to Seller acting reasonably. Closing on the sale of the First Block
hereunder (the “First Block Closing”) shall be held at a time and place mutually
agreed between Seller and Afilias, but not later than the First Closing Date. At
the First Block Closing, (i) Afilias shall arrange for stamping of the executed
stock transfer form with the Irish Revenue Commissioners in respect of the Stamp
Duty payable and carry out any further actions necessary to effect the transfer
of the First Block to Afilias and (ii) Afilias shall deliver to Seller by wire
transfer an amount equal to the pro-rata portion of the Redemption Price
allocable to the First Block (i.e., US$3,244,141.40). Seller and Afilias shall
cooperate in all reasonable respects with Afilias’ corporate counsel to have all
required transfer and stamp duty forms duly filed in Ireland.

 

1.4.2        Second Block Closing. Assuming that the distributable reserve
conditions (set forth in sections 1.3.2) have been met with respect to the
Second Block, closing on the Second Block shall proceed as follows: No later
than 30 days prior to the Second Closing Date, Afilias shall cause to be
prepared and delivered to Seller all documents as Afilias or its corporate
counsel shall reasonably deem necessary to effect the redemption of the Second
Block by Afilias. No later than five (5) days after receipt by the Seller from
Afilias or Afilias’ counsel of such redemption documents, Seller shall execute
such documents and return them to Afilias’ corporate counsel; provided that such
redemption documents are acceptable to Seller acting reasonably. Closing on the
sale of the Second Block hereunder (the “Second Block Closing”) shall be held at
a time and place mutually agreed between Seller and Afilias, but not later than
the Second Closing Date. At the Second Block Closing, (i) Afilias shall arrange
for stamping of the executed stock transfer form with the Irish Revenue
Commissioners in respect of the Stamp Duty payable and carry out any further
actions necessary to effect the transfer of the Second Block to Afilias and
(ii) Afilias shall deliver to Seller by wire transfer an amount equal to the
pro-rata portion of the Redemption Price allocable to the Second Block (i.e.,
US$2,110,395.00). Seller and Afilias shall cooperate in all reasonable respects
with Afilias’ corporate counsel to have all required transfer and stamp duty
forms duly filed in Ireland.

 

1.4.3        Third Block Closing. Assuming that the distributable reserve
conditions (set forth in sections 1.3.3) have been met with respect to the Third
Block, closing on the Third Block shall proceed as follows: No later than 30
days prior to the Third Closing Date, Afilias shall cause to be prepared and
delivered to Seller all documents as Afilias or its corporate counsel shall
reasonably deem necessary to effect the redemption of the Third Block by
Afilias. No later than five (5) days after receipt by the Seller from Afilias or
Afilias’ counsel of such redemption documents, Seller shall execute such
documents and return them to Afilias’ corporate counsel; provided that such
redemption documents are

 

2

--------------------------------------------------------------------------------


 

acceptable to Seller acting reasonably. Closing on the sale of the Third Block
hereunder (the “Third Block Closing”) shall be held at a time and place mutually
agreed between Seller and Afilias, but not later than the Third Closing Date. At
the Third Block Closing, (i) Afilias shall arrange for stamping of the executed
stock transfer form with the Irish Revenue Commissioners in respect of the Stamp
Duty payable and carry out any further actions necessary to effect the transfer
of the Third Block to Afilias and (ii) Afilias shall deliver to Seller by wire
transfer an amount equal to the pro-rata portion of the Redemption Price
allocable to the Third Block (i.e., US$2,110,395.00). Seller and Afilias shall
cooperate in all reasonable respects with Afilias’ corporate counsel to have all
required transfer and stamp duty forms duly filed in Ireland.

 

2.             Rights Prior to Transfer. Seller shall retain all rights with
respect to any given portion of the Shares, including, without limitation, all
voting rights and the right to receive dividends paid on account of such Shares,
until such date as they are transferred to Afilias. Once any portion of the
Shares is transferred to Afilias, all rights with respect to such portion of the
Shares shall transfer to Afilias.

 

3.             Representations and Warranties of Seller. Seller represents and
warrants to Afilias as follows:

 

3.1           Enforceability. Seller has full power and authority to execute and
deliver this Agreement and all documents provided for herein and to perform its
obligations hereunder. The execution, delivery and performance of this Agreement
and all documents provided for herein have been duly authorized by all necessary
corporate action on the part of Seller, and this Agreement has been duly
executed and delivered by a duly authorized officer of Seller. This Agreement
constitutes the legal, valid and binding obligation of Seller, enforceable in
accordance with its terms.

 

3.2           No Conflict. The execution, delivery and performance of this
Agreement by Seller and the consummation of the transactions contemplated
hereunder will not violate the organizational documents or bylaws of Seller, or
any provision of law applicable to Seller, and will not conflict with, or result
in the breach or termination of any provision of, or constitute a default under,
or result in the creation of any lien, charge or encumbrance upon any of the
Shares by reason of, any provision of any instrument or agreement to which
Seller is a party or by which Seller is bound.

 

3.3           Title. Seller is the sole registered and beneficial owner of all
of the Shares and has, and at the time of delivery of each block of the Shares
by Seller to Afilias hereunder, shall have, (i) good and marketable title to
such Shares, free and clear of any liens, encumbrances, charges, equities or
claims and (ii) full right, power and authority to effect the sale and delivery
of such Shares to Afilias hereunder; and upon the delivery of such Shares to
Afilias, Afilias will acquire good and marketable title thereto, free and clear
of any liens, encumbrances, charges, equities or claims.

 

4.             Representations and Warranties of Afilias. Afilias represents and
warrants to Seller as follows:

 

4.1           Enforceability. Afilias has full power and authority to execute
and deliver this Agreement and to perform its obligations hereunder. The
execution, delivery and performance of this Agreement have been duly authorized
by all necessary corporate action on the part of Afilias, and this Agreement has
been duly executed and delivered by a duly authorized officer of Afilias. This
Agreement constitutes the legal, valid and binding obligation of Afilias,
enforceable in accordance with its terms.

 

4.2           No Conflict.  The execution, delivery and performance of this
Agreement by Seller and the consummation of the transactions contemplated
hereunder will not violate the organizational documents or bylaws of Afilias, or
any provision of law applicable to Afilias, and will not conflict with, or
result in the breach or termination of any provision of, or constitute a default
under, any provision of any instrument or agreement to which Afilias is a party
or by which Afilias is bound.

 

3

--------------------------------------------------------------------------------


 

4.3           Authority for Redemption. All requirements of Part XI of the
Companies Act 1990 relating to an ‘off-market purchase’ by a company of its own
shares have been complied with.

 

5.             Conditions to Closing.

 

5.1           Conditions to Obligations of Afilias. The obligations of Afilias
to close hereunder are subject to the fulfillment (or waiver, in writing) at or
prior to each Closing hereunder of the following conditions:

 

5.1.1        The representations and warranties of Seller herein contained shall
have been true in all material respects when made and, in addition, shall be
true in all material respects on and as of the First Closing Date, the Second
Closing Date and the Third Closing Date with the same force and effect as though
made on and as of such closing date; and

 

5.1.2        Each and all of the agreements and covenants of Seller to be
performed on or before the First Closing Date, the Second Closing Date and the
Third Closing Date pursuant to the terms hereof shall have been duly performed.

 

5.2           Conditions to Obligations of Seller. The obligations of Seller to
close hereunder are subject to the fulfillment (or waiver, in writing), at or
prior to the First Closing Date, the Second Closing Date and the Third Closing
Date, of the following conditions:

 

5.2.1        The representations and warranties of Afilias herein contained
shall have been true in all material respects when made and, in addition, shall
be true in all material respects on and as of First Closing Date, the Second
Closing Date and the Third Closing Date with the same force and effect as though
made on and as of such closing date; and

 

5.2.2        Each and all of the agreements and covenants of Afilias to be
performed on or before the pursuant to the terms hereof shall have been duly
performed.

 

6.             Survival; Indemnification.

 

6.1           Survival. All of the representations, warranties and continuing
obligations of the parties contained in this Agreement shall survive the
execution, the First Closing Date, the Second Closing Date, the Third Closing
Date and delivery of this Agreement

 

6.2           Indemnification by Seller. Seller shall indemnify and hold
harmless Afilias from and against any and all claims, damages, losses,
liabilities, costs and expenses (including reasonable legal fees and
disbursements) caused by or arising out of the breach by Seller of any of its
representations, warranties, covenants, obligations or agreements contained in
this Agreement.

 

6.3           Indemnification by Afilias.  Afilias shall indemnify and hold
harmless Seller from and against any and all claims, damages, losses,
liabilities, costs and expenses (including reasonable legal fees and
disbursements) caused by or arising out of the breach by Afilias of any of its
representations, warranties, covenants, obligations or agreements contained in
this Agreement.

 

7.             Miscellaneous.

 

7.1           Further Assurances. The parties hereto agree to execute and
deliver or cause to be executed and delivered upon execution of this Agreement,
or at other reasonable times, such additional instruments as Afilias, or its
counsel, may reasonably request for the purpose of carrying out the transactions
contemplated by this Agreement.

 

4

--------------------------------------------------------------------------------


 

7.2           Notice. Any notice or other communication required or permitted to
be delivered to any party under this Agreement will be in writing and will be
deemed properly delivered, given and received when delivered (by hand, by
registered mail, by courier or express delivery service, or by e-mail) to the
address set forth beneath the name of such party below, unless party has given a
notice of a change of address in writing:

 

if to Seller: [Seller to Complete].

 

 

Tucows Inc

 

 

96 Mowat Avenue

 

 

Toronto ON Canada

 

 

M6K 3M1

 

 

Attn: Elliot Noss

 

 

e-mail: enoss@tucows.com

 

 

With a copy to:

 

 

Tucows Inc

 

 

96 Mowat Avenue

 

 

Toronto ON Canada

 

 

M6K 3M1

 

 

Attn: Michael Cooperman

 

 

e-mail: mcooperman@tucows.com

 

 

if to Afilias:

 

 

Afilias Limited

 

 

Office 110, 52 Broomhill Road

 

 

Tallaght

 

 

Dublin 24

 

 

Ireland

 

 

Attn: CEO

 

 

e-mail: hlubsen@afilias.info

 

 

With copy to:

 

 

Afilias Limited

 

 

c/o Afilias USA, Inc.

 

 

300 Welsh Road

 

 

Building 3, Suite 105

 

 

Horsham, PA 19044

 

 

Attn: Legal Department

 

 

e-mail: legal@afilias.info

 

 

7.3             Confidentiality. The terms of this Agreement are confidential
and no disclosure thereof shall be made by any party hereto without the consent
of the other party unless required by law or otherwise required to effect the
transaction contemplated hereby.

 

5

--------------------------------------------------------------------------------


 

7.4             Entire Agreement. This Agreement and the documents referred to
herein constitute the entire agreement between the parties with respect to the
subject matter hereof, and all prior negotiations, whether oral or in writing,
are merged herein to the extent they relate to the subject matter hereof in any
way.

 

7.5             Amendment. No change, amendment or modification of this
Agreement shall be binding unless set forth in writing and signed by all of the
parties hereto.

 

7.6             Binding Effect; Assignment. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
executors, administrators, successors and assigns. Neither this Agreement nor
any interest in or benefit under this Agreement may be assigned by any party
without the prior written consent of the other party hereto.

 

7.7             Governing Law. This Agreement shall be governed by, and
construed and interpreted in accordance with, the laws of Ireland.

 

7.8             Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

 

7.9             Remedies. Seller acknowledges that Seller’s breach of its
obligations to close hereunder may result in irreparable and continuing harm to
Afilias for which there may be no adequate remedy at law. In the event of a
breach of this Agreement by Seller, Afilias shall have the right to seek
injunctive relief to prevent or restrain such breach of this Agreement and to
compel the transfer of the Shares, in addition to all other remedies available
to Afilias at law or in equity.

 

7.10           Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same instrument.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

SELLER: TUCOWS, INC.

 

 

 

 

 

By:

/s/ Elliot Noss

 

 

 

 

Print Name:

Elliot Noss

 

 

 

 

Title:

President & CEO

 

 

AFILIAS LIMITED:

 

PRESENT when the common seal
of AFILIAS LIMITED
was affixed hereto:

/s/ [illegible]

 

Signature

 

 

 

[illegible]

 

Print name

 

 

 

/s/ [illegible]

 

Signature

 

 

 

[illegible]

 

Print name

 

7

--------------------------------------------------------------------------------